105 F.3d 663
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.James Edward KRAL, Appellant.
No. 96-2134.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 10, 1996.Filed Jan. 7, 1997.

Before BOWMAN and HEANEY, Circuit Judges, and SMITH,1 District Judge.
PER CURIAM.


1
James Kral challenges the sufficiency of the evidence to support his conviction for aiding and abetting possession with intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1) (1994).


2
We have reviewed carefully the record and the parties' submissions and have concluded that the evidence was clearly sufficient to support Kral's conviction.  Accordingly, we affirm the judgment of the District Court.2  See 8th Cir.  R. 47B.



1
 The Honorable Ortrie D. Smith, United States District Judge for the Western District of Missouri, sitting by designation


2
 The Honorable James M. Rosenbaum, United States District Judge for the District of Minnesota